DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 4/20/2022 has been entered.  Claims 1-5, 7-10, 12-15, and 17-20 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 9-10, 12-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rees US 5746409 (hereinafter Rees) in view of Mann US 4602758 (hereinafter Mann).

    PNG
    media_image1.png
    527
    603
    media_image1.png
    Greyscale

Re. Cl. 1, Rees discloses: A seat track mechanism (Fig. 8) for a vehicle (see Fig. 1) comprising: a lower rail (32, Fig. 7-8) for fixing to a body of the vehicle (see Fig. 1); and an upper rail (30, Fig. 5-6 and 8) provided with a monopost (36, Fig. 5) mounted thereto to support a seat of the vehicle (see Fig. 1), the upper rail being movable forward and rearward along the lower rail (see Fig. 1, via drive mechanism 34), wherein the upper rail is formed with an upper rail hook guide (48, 50, 40 and 44 Fig. 5) extending in a bent state to form an upper rail guide groove (see Fig. 5-8), the lower rail is formed with a lower rail hook guide (66, 70 Fig. 7) extending in a bent state to form a lower rail guide groove (see Fig. 7), the upper rail hook guide and the lower rail hook guide hook-engage with each other (see Fig. 8), wherein the upper rail comprises a central body (see Fig. 5, 36 below 38), to which the monopost is mounted (see Fig. 5), and a pair of wings (see 38, Fig. 5) extending left and right from the central body (see Fig. 5), respectively; wherein the upper rail hook guide comprises first and second upper hook guides (44’s Fig. 5) which is extended upward formed at a lower surface of the central body of the upper rail (see Fig. 5), and third and fourth upper hook guides (48, 50s Fig. 5) respectively formed at the wings of the upper rail (see Fig. 5).
Re. Cl. 3, Rees discloses: a driver (34, Col. 4, Lines 35-40) for providing actuating force to move the upper rail forward and rearward along the lower rail (see Fig. 8).
Re. Cl. 7, Rees discloses: the lower rail hook guide comprises first and second lower hook guides (70s, Fig. 7) symmetrically formed at a central portion of the lower rail to hook-engage with the first and second upper hook guides of the upper rail (see Fig. 8), and third and fourth lower hook guides (66s, Fig. 7) respectively formed outside the first and second lower hook guides to correspond to the third and fourth upper hook guides (see Fig. 8).
Re. Cl. 9, Rees discloses: the upper rail hook guide and the lower rail hook guide each have an L- shaped cross-sectional structure (see Fig. 5 and 7, 48/50 and 66/62 form an L-shape), and are oriented in different directions so as to hook- engage with each other (see Fig. 8).
Re. Cl. 10, Rees discloses: the first and second lower hook guides have engagement heights equal to each other and corresponding to a first height (see Fig. 8, the members 70 are at a first height with respect to 64), respectively, and the third and fourth lower hook guides have engagement heights equal to each other and corresponding to a second height (see Fig. 7, 66s are at a second height with respect to 64), respectively; and the first and second heights differ from each other (see Fig. 7).
Re. Cl. 12, Rees discloses: the upper rail and the lower rail are spaced apart from each other (see Fig. 8), and at least one retainer (92, Fig. 8) is interposed between the upper rail and the lower rail (see Fig. 8).
Re. Cl. 13, Rees discloses: the at least one retainer has an inner hollow structure (see Fig. 8, hollow portion where 66 fits in).
Re. Cl. 14, Rees discloses: the at least one retainer comprises a pair of retainers mounted on the wings of the upper rail while extending in a longitudinal direction of the upper rail, respectively (see Fig. 8).
Re. Cl. 15, Rees discloses: each of the retainers is formed with protrusions (see annotated figure 8) extending toward Page 5 of 14Application Serial No. 16/529,983PatentReply to office action of Jun.30, 2021Docket: CU-74167FGcontact surfaces of the lower rail respectively (see Fig. 8), and each of the retainers has an inner hollow structure (see opening where 66 fit in).
Re. Cl. 17, Rees discloses: the upper rail hook guide and the lower rail hook guide hook-engage with each other such that an engagement end of the upper rail hook guide is within the guide groove of the lower rail hook guide, and the engagement end of the lower rail hook guide is in the guide groove of the upper rail hook guide (see Fig. 8).
Re. Cl. 18, Rees discloses: the lower rail hook guide comprises first and second lower hook guides symmetrically formed at a central portion of the lower rail (see 70s, Fig. 8) to hook-engage with the first and second upper hook guides of the upper rail (see Fig. 8), and third and fourth lower hook guides (66s, Fig. 7) respectively formed outside the first and second lower hook guides to correspond to the third and fourth upper hook guides (see Fig. 8).
Re. Cl. 20, Rees discloses: the upper rail hook guide and the lower rail hook guide each have an L-shaped cross-sectional structure (see Fig. 5 and 7, 62 and 66 form an L-shaped structure and 48, 50 form an L-shaped structure which engage one another), and are oriented in different directions so as to hook-engage with each other (see Fig. 8).
Re. Cl. 1, Rees does not disclose wherein two or more rollers are installed at each of the wings in the upper rail along a longitudinal direction of the upper rail, and the third and fourth upper hook Page 2 of 14Application Serial No. 16/529,983Patent Reply to office action of Jun.30, 2021Docket: CU-74167FG guides are formed outside the rollers with reference to a center of the upper rail, respectively. Mann discloses a seat track mechanism (Fig. 1) which includes a lower rail (2, Fig. 1) and an upper rail (4, Fig. 1), wherein the upper rail includes wings (16 and 18, Fig. 1).  Re. Cl. 1, Mann discloses wherein two or more rollers (see 58s, Fig. 1-2) are installed at each of the wings (see Fig. 1-2, the rollers 58 are located “at the wings (16, 18)” since they are located below the wings (16, 18) in the upper rail along a longitudinal direction of the upper rail (see Fig. 1-2, in a direction into the page in the view in Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rees to include the rollers of Mann since Mann states that such a modification provides a particularly quiet, rattle-free movement of the top rail on the bottom rail (Col. 1, Lines 48-51). 
Re. Cl. 1, and specifically the limitation “the third and fourth upper hook Page 2 of 14Application Serial No. 16/529,983Patent Reply to office action of Jun.30, 2021Docket: CU-74167FG guides are formed outside the rollers with reference to a center of the upper rail, respectively,” it is the Examiner’s position that the proposed combination would meet this limitation.  In the proposed rejection, the rollers of Mann would be located between the lower portion 40 and the upper portion of 64 (or as shown by the space where reference character 68 points in Fig. 8).  Therefore, the third and fourth upper hook guides (48, 50, Fig. 5 and 7) would be located laterally outside with reference to a center of the upper rail (see 36, Fig. 5).  Therefore, it is the Examiner’s position that the combination meets Applicant’s claim limitations. 
Claims 2, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rees in view of Mann as applied to claims 1, 3, 7, 9-10, 12-15, 17-18 and 20 above, and further in view of Furuta US 2015/0306980 (hereinafter Furuta).
Re. Cls. 2, 8 and 19, the combination of Rees in view of Mann does not disclose the lower rail comprises a pair of covers each enclosing at least a portion of an associated one of the wings in the upper rail and the third and fourth lower hook guides are formed at the covers. Furuta disclose a seat track mechanism (Fig. 4) which includes a lower rail (40, Fig. 4) and an upper rail (20, Fig. 4) which slidably engage one another, wherein the lower rail comprises a pair of covers (44a, Fig. 4, see Fig. 4, the portions 44a cover a bottom portion of 24a) each enclosing at least a portion of an associated one of the wings in the upper rail (see Fig. 4, enclosing portion 24a of wing 24); and the third and fourth lower hook guides are formed at the covers (see Fig. 4, 42a are formed at the covers 44a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower rail of Rees to include the covers of Furuta since Furuta discloses that such a modification compensates for any reduced rigidity of the sidewall 44 (Paragraph 0166, Lines 11-18).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rees in view of Mann as applied to claims 1, 3, 7, 9-10, 12-15, 17-18 and 20 above, and further in view of Keller US 7607835 (hereinafter Keller).
Re. Cl. 4, Rees discloses the driver comprises a lead screw (80, Fig. 8); a motor (88, Fig. 1-3) for rotating the lead screw (Col. 4, Lines 35-40); and a nut member (78, Fig. 8) formed with threads having a shape corresponding to a screw shape of the lead screw (see Fig. 8), the nut member moving forward and rearward in accordance with rotation of the screw (see Fig. 8, the nut would move relative to the screw if the screw were held stationary).  Re. Cls. 4-5, Rees does not disclose that the lead screw is rotatably mounted to the lower rail; the nut member is mounted to the upper rail (Cl. 4) or the nut member is mounted in the central body of the upper rail, and a through hole, through which the lead screw extends, is formed through the central body of the Page 3 of 14Application Serial No. 16/529,983PatentReply to office action of Jun.30, 2021Docket: CU-74167FGupper rail (Cl. 5).   Keller discloses an alternate seat track mechanism (10, Fig. 1) which includes an upper rail (18, Fig. 1), a lower rail (12, Fig. 1) and driver (20, 22, Fig. 8); wherein that the lead screw is rotatably mounted to the lower rail (Col. 3, Lines 39-42); the nut member is mounted to the upper rail (Col. 3, Lines 42-44) and the nut member is mounted in the central body of the upper rail (see Fig. 1), and a through hole, through which the lead screw extends, is formed through the central body of the Page 3 of 14Application Serial No. 16/529,983PatentReply to office action of Jun.30, 2021Docket: CU-74167FGupper rail (see Fig. 4 for example, where 22 is fit within).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rees device to have the lead screw mounted to the lower rail and nut mounted to the upper rail as disclosed by Keller since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that the Examiner does not mention the configuration corresponding to the roller configuration disclosed in subject matter of claim 1, the Examiner disagrees.  As set forth above, the Examiner makes a specific statement as to how the proposed combination would be employed. In particular, as state above, it is the Examiner’s position that the rollers of Mann would be located between the lower portion 40 and the upper portion of 64 (or as shown by the space where reference character 68 points in Fig. 8).  Therefore, the third and fourth upper hook guides (48, 50, Fig. 5 and 7) would be located laterally outside with reference to a center of the upper rail (see 36, Fig. 5).  It is the Examiner’s position that one of ordinary skill in the art would recognize that as the position to locate the rollers due to the corresponding structures in the Rees and Mann references.  For instance, Rees discloses the use of bearing shoes (92) near the third and fourth hook guides (48, 50) which are analogous to balls (20, 22) in Mann.   Furthermore, it is the Examiner’s position that the portions (40/44) in Rees are analogous to the portion (38) in Mann.  Therefore, it is the Examiner’s position that one of ordinary skill in the art would place the roller (58) from Mann between portion 40 and 64 in Rees.  Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that there is a structural difference in that the rollers are positioned along the length of the upper rail and third upper hook  guide and fourth upper hook guide are formed outside the rollers, the Examiner disagrees.  As discussed above, the rollers from Mann would be located between surface 40 and 64 in Rees which would extend along the length of the upper rail (i.e. in a direction into the page in the view shown in Fig. 8 for instance).  Further, as discussed above, the particular placement (between 40 and 64), would locate the third and fourth upper hook guides (48, 50) outside the location of the rollers.  Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that there is a difference between the first and second upper hook guides and the third and fourth upper hook guides for the roller part, the Examiner understands that they are separately claimed structures.  The Examiner has mapped these separately claimed structures to portions of the Rees as discussed above.  Specifically, the first and second upper hook guides are structures (44) as shown in Fig. 8 and the third and fourth upper hook guides are structures (48/50 on each side of 36).  Applicant’s argument has been considered but is not persuasive. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura US 2020/0156511 and Garrido US 6036253 disclose other known seat track assemblies which are pertinent to Applicant’s invention and are presented to the Applicant for their consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632